Citation Nr: 1301662	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  09-22 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left eye disability, to include as secondary to service-connected residuals of right eye injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1950 to July 1952.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision that denied service connection for a left eye disability.  

In April 2011, the Veteran and his daughter testified during a hearing before the undersigned at the RO.  

In July 2011 and in July 2012, the Board remanded the matter for additional development which has been completed and the case has been returned to the Board for appellate consideration.   

The issue of an increased rating for service-connected residuals of a right eye injury has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See June 2009 substantive appeal and April 2011 hearing transcript.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence weighs against a finding that a left eye disability was present during active service, is otherwise related to service, or proximately due to a service-connected disability.


CONCLUSION OF LAW

A left eye disability was not incurred in or aggravated by service or by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter on two separate occasions.  In July 2011, the Board instructed the RO/Appeals Management Center (AMC) to obtain an addendum medical opinion to include addressing whether the Veteran's left eye was aggravated by his service-connected right eye disorder, and to readjudicate the claim.  An addendum report was obtained in September 2011 and the claim was readjudicated in a May 2012 supplemental statement of the case.  Thereafter in July 2012, the Board, having determined that the September 2011 addendum report was inadequate as it did not address whether the Veteran's left eye was aggravated by his service-connected right eye disorder, remanded the matter once again for another addendum opinion and to readjudicate the claim.  Pursuant to the Board's remand, another addendum report was rendered in September 2012 that addressed the Board's remand instructions and the claim was readjudicated in a November 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through May 2007 and July 2008 letters, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claim.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the July 2008 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran specifically waived RO consideration of the additional evidence submitted in November and December 2012; hence, no re-adjudication followed and no supplemental statement of the case (SSOC) was issued.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran. The RO and AMC have obtained copies of the outpatient treatment records.  Additionally, the National Personnel Records Center (NPRC) has advised VA that the Veteran's service records were fire-related.  The Board finds that VA has fulfilled its duty to assist in obtaining such records as additional efforts would be futile.  

Also, as will be discussed in detail blow, VA has obtained VA examination and addendum reports in connection with the claim on appeal.  These reports are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms, and are consistent with the remainder of the evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2012).

The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the veteran in the development of the facts pertinent to the claim. 

Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303.  


Under 38 C.F.R. § 3.303(c), refractive error of the eye is not considered a disease or injury within the meaning of applicable legislation governing the awards of compensation benefits.  As both astigmatism and presbyopia are refractive errors, these conditions are not "diseases" or "injuries" for purposes of service connection.  See McNeely v. Principi, 3 Vet. App. 357, 364 (1992); Parker v. Derwinski, 1 Vet. App. 522 (1991); see also Dorland's Illustrated Medical Dictionary, 151, 797 (28th Edition, 1994). 

Furthermore, as previously indicated, this is a claim where service treatment records are not available and have been found to be fire-related.  The United States Court of Appeals for Veterans Claims (Court) has held that when service treatment records are unavailable, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

In this case, there is no competent evidence of any optic nerve disease involving the Veteran's left eye either during active service.  Furthermore, the crux of the Veteran's contention is that his current left eye disability is secondary to his service-connected residuals of a right eye injury.

Any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In January 1983, the Veteran testified that he did not have any visual impairment or problems with his left eye.

A VA hospital discharge summary, dated in October 1984, reflects that the Veteran's history was significant for blindness in the right eye with cataracts in the left eye.

VA treatment records, dated in January 1985, show that the Veteran complained of decreasing vision in his left eye gradually over the years; and that he used reading glasses and a magnifier.  He reported no history of glaucoma.  Following ocular examination, the assessment was astigmatism of the left eye and early cataract.  Another VA examiner noted lenticular changes of the left eye and normal vision with refractive error in October 2003.  Clinical evaluation revealed near normal vision in the left eye with cataracts and mild background diabetic retinopathy changes in October 2006.  

Private treatment records, dated in June 2007, show that phacoemulsification of the intraocular lens of the Veteran's left eye was recommended.

VA ocular examination in June 2007 reveals that the Veteran's unaided acuity at distance was 20/70 for the left eye, and hand motion for the right eye.  His best-corrected visual acuity in the left eye at distance was 20/25+, and at near was 
20/40-.  There was full range of ocular motility, and confrontation visual fields in the left eye were full.  The left pupil was round and reactive to light.  Following slit-lamp evaluation and dilated fundus evaluation, the examiner noted that there appeared to be early background diabetic retinopathy changes.  Assessments for the left eye were normal vision with refractive error; insulin-dependent diabetic with early background diabetic retinopathy; and mixed cataracts.  The examiner opined that it was less likely than not that the Veteran's left eye disability was caused by the Veteran's service-connected residuals of a right eye injury.

In an April 2009 addendum, a VA optometrist indicated that the Veteran's unaided visual acuity at distance in the left eye was 20/100+; and that his best-corrected visual acuity at distance in the left eye was 20/25-.  The optometrist noted that, with an increased amount of light and proper correction, the Veteran was able to read 20/40 at near in the left eye; and that the Veteran had a cataract in the left eye.  Following a review of the Veteran's treatment records, the optometrist opined that it was less likely than not that the Veteran's left eye disability-i.e., a cataract-was caused by the Veteran's service-connected residuals of a right eye injury.  In support of the opinion, the optometrist reasoned that the cataract in the Veteran's left eye was the cause of his visual complaints.

In April 2011, the Veteran testified that he used to have partial vision years ago; but lately, his left eye "is getting bad," and his right eye had become blind.  He testified that doctors have indicated that his vision loss in the left eye was related to his right eye injury; and he felt that his left eye compensated for his right eye.  

Following the Board's July 2011 remand, the April 2009 VA optometrist submitted another addendum in September 2011; and indicated that cataract development in one's 70's and 80's was a natural progression of the aging process of the lens in the eye.  The VA optometrist again opined that it was the cataract in the Veteran's left eye that caused his visual complaints.

Pursuant to the Board's July 2012 remand, the same VA optometrist submitted another addendum in September 2012; and indicated that cataract development in one's 70's and 80's was a natural progression of the aging process of the lens in the eye.  The VA optometrist also opined that the cataract in the Veteran's left eye was less likely than not caused by or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his service-connected residuals of a right eye injury. 

In this case, service connection has been awarded for residuals of a right eye injury, effective March 1997.  The Veteran's treating physician in May 2001 opined that a blunt contusion suffered by the Veteran while in active service most likely was the cause of his blindness in the right eye.  Specifically, the Veteran's best-corrected vision of hand motions for the right eye was due to severe retinopathy secondary to choroidal rupture and subsequent retinal neovascularization.  Records also reflect that the Veteran's right eye vision markedly decreased because of traumatic cataract, also secondary to trauma; and is aphakic.

The Board notes that there is no evidence of traumatic cataract involving the Veteran's left eye.  Rather, the Board finds the September 2012 addendum to be persuasive in finding that the Veteran's left eye cataract was more likely exacerbated by the aging process of his lens, rather than from his right eye blindness or from residuals of a right eye injury.  The onset of the Veteran's left eye cataract was in the 1980's, approximately three decades after his separation from active service, and was not aggravated by the service-connected right eye disorder.

The Board finds the VA opinion probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Veteran has submitted no competent evidence contrary to the opinion cited above.  Furthermore, the Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (noting it is a claimant's responsibility to support a claim for VA benefits).  

The Veteran is competent to testify on factual matters of which he has first-hand knowledge, e.g. visual impairment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Additionally, he contends that his left eye disability worsened due to his right eye blindness and residuals of a right eye injury.  However, he is not shown to have the medical expertise to offer an opinion on such a complex medical question.  He is not shown to be competent to render an opinion as to the nature of his underlying left eye cataract, or to identify that a disability such as a cataract of the left eye is related to his service-connected residuals of a right eye injury.  See 38 C.F.R. § 3.159 (a)(1) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  In essence, the Board finds that the issue presented in the case is not one in which the Veteran's lay contentions can serve to support an award of service connection.  The Board gives more credence and weight to the VA examiner's findings as it was rendered after an extensive evaluation of the Veteran and review of the Veteran's medical history by a licensed medical professional. 

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a left eye disability secondary to residuals of a right eye injury.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left eye disability, to include as secondary to residuals of a right eye injury, is denied.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


